In an action to recover damages for wrongful death as the result of plaintiff’s intestate having been precipitated from one of defendant’s trains because of an alleged defect in a safety latch of a vestibule door, the jury returned a verdict for plaintiff. The trial court set the verdict aside and dismissed the complaint on the grounds that there was no evidence of negligence and that plaintiff’s intestate was guilty of contributory negligence as a matter of law. Order setting aside the verdict and dismissing the complaint, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 1063.]